Citation Nr: 0936831	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  04-12 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Los Angeles, California


THE ISSUES

1.  Propriety of the evaluations assigned for disability due 
to post-traumatic stress disorder (PTSD), currently rated as 
10 percent disabling for the period from April 9, 2002 to 
July 8, 2009, and as 30 percent disabling for the period 
since July 9, 2009.   
 
2.  Entitlement to service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from May 1987 to June 1991.  
He received various decorations evidencing combat including 
the Combat Action Ribbon.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 RO rating decision that 
granted service connection and a 10 percent rating for PTSD, 
effective April 9, 2002.  By this decision, the RO also 
denied service connection for bilateral hearing loss.  In 
December 2006 and August 2007, the Board remanded this appeal 
for further development.  

By way of a July 2009 decision, the RO increased the rating 
for the Veteran's service-connected PTSD to 30 percent, 
effective July 9, 2009.  [While the RO indicated that July 9, 
2009, was the effective date of increase because this was the 
date of the VA examination report that documented increased 
symptoms due to PTSD, the Board notes that the actual date of 
the examination was June 9, 2009.]  Regardless, as this award 
of increase does not represent a total grant of benefits 
sought on appeal, the claim for increase remains before the 
Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The issue of entitlement to service connection for bilateral 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  From the effective date of service connection on April 9, 
2002 until June 8, 2009, (the day prior to the June 9, 2009 
VA examination), the evidence of record showed that a great 
deal of the Veteran's symptomatology was related to substance 
abuse and not to PTSD; disability due solely to his service-
connected PTSD caused no more than occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication; and did not approach 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal) due to various symptoms.  

2.  Since June 9, 2002, the date of the VA psychiatric 
examination, disability due to the Veteran's PTSD has been 
manifested by no more than occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversion normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, and chronic sleep 
impairment.  The medical evidence does not show that 
disability due to the Veteran's PTSD was the cause of any 
panic attacks or memory loss, or that disability due to PTSD 
resulted in any more severe symptoms, including those that 
result in any occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
abstract thinking; and difficulty in establishing and 
maintaining effective work and social relationships.  
  

CONCLUSION OF LAW

The disability due to the Veteran's PTSD is properly rated as 
10 percent disabling for the period from April 9, 2002 to 
June 8, 2009, and as 30 percent disabling for the period 
since June 9, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2008).  


 
 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the Veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim, including what subset of the 
necessary information or evidence, if any, the claimant is to 
provide and what subset of the necessary information or 
evidence the VA will attempt to obtain.  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the Veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).

In this case, through a May 2002 letter, the RO provided 
notice to the Veteran regarding what information and evidence 
is need to substantiate the claim for service connection, and 
in January 2007, September 2007, and August 2008 letters, the 
RO provided notice to the Veteran regarding what information 
and evidence is needed to substantiate the claim for higher 
ratings, as well as what information and evidence must be 
submitted by the Veteran, what information and evidence will 
be obtained by VA, and the need for the Veteran to advise VA 
of or submit any further evidence in his possession that 
pertains to the claim.  The August 2008 letter (noted above) 
also advised the Veteran of how disability evaluations and 
effective dates are assigned, and the type of evidence which 
impacts those determinations.  The case was last 
readjudicated in July 2009.  

Additionally, the Board notes that this appeal arises from 
the Veteran's disagreement with the initial rating assigned 
following the grant of service connection.  Courts have held 
that once service connection is granted the claim is 
substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet.App. 112 (2007).  Therefore, a remand for 
additional notification would serve no useful purpose.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file include: the 
Veteran's service personnel records; post-service private and 
VA treatment records; and a recent VA examination report.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified of and made 
aware of the evidence needed to substantiate this claim, the 
avenues through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the Veteran.  
As such, there is no indication that there is any prejudice 
to the Veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See 
Sanders, supra.  Thus, any such error is harmless and does 
not prohibit consideration of these matters on the merits.  
See Conway, supra; Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes the following:  his contentions; 
service personnel records; post-service private and VA 
treatment records; and a VA examination report.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the Veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  The 
Board interprets reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability.  See 38 C.F.R. § 4.2.  
Any reasonable doubt regarding the degree of disability will 
be resolved in favor of the claimant.  38 C.F.R. § 4.3.  
Where there is a question as to which of two evaluations 
apply, the higher of the two will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  38 C.F.R. § 4.7. The Board will 
evaluate functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity.  See 38 C.F.R. § 4.10.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  A recent decision of the Court has held that in 
determining the present level of disability for any increased 
evaluation claim, the Board must consider the application of 
staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  In other words, where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, the assignment of staged ratings would be 
necessary.  In Fenderson v. West, 12 Vet.App. 119 (1999), it 
was held that the rule from Francisco does not apply where 
the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability.  Rather, from the 
time of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found - a 
practice known as "staged" ratings.  

Disability due to psychiatric disorders such as PTSD is 
evaluated under criteria found at 38 C.F.R. § 4.130, 
Diagnostic Code 9411.

A 10 percent rating is warranted for PTSD where there is 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  

A 30 percent rating is warranted for PTSD where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversion normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

A 50 percent rating requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affected the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  

A 100 percent rating is assigned when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  

In evaluating the evidence, the Board has noted various 
Global Assessment of Functioning (GAF) scores which 
clinicians have assigned.  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.  See 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  
For example, a GAF score of 31 to 40 is meant to reflect an 
examiner's assessment of some impairment in reality testing 
or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas 
such as work or school, family relations, judgment, thinking, 
or mood (e.g. depressed man avoids friends, neglects family, 
and is unable to work).  A GAF score of 41 to 50 indicates 
serious symptoms (e.g. suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g. no friends, 
unable to keep a job).  A GAF score of 51 to 60 indicates the 
examiner's assessment of moderate symptoms (e.g., a flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A GAF score of 61 to 70 indicates the examiner's 
assessment of some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well and 
having some meaningful interpersonal relationships.  An 
examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See 38 C.F.R. § 
4.126.

In this Veteran's case, a January 2003 RO decision granted 
service connection and a 10 percent rating for PTSD, 
effective April 9, 2002.  A July 2009 RO decision increased 
the rating for the Veteran's service-connected PTSD to 30 
percent, effective July 9, 2009.  As the Veteran appealed 
from the 2003 decision that assigned the initial rating, the 
Board must consider whether the Veteran is entitled to a 
rating in excess of 10 percent for the period from April 9, 
2002 to July 8, 2009, and a rating in excess of 30 percent 
for the period since July 9, 2009.  

As is discussed below, the Board finds that the evidence of 
record shows that the Veteran's symptomatology from the 
effective date of service connection has largely been related 
to substance abuse - heroine, cocaine, alcohol, etc.  It is 
not until the VA examination on June 9, 2009 (not July 9, 
2009 as listed by the RO) that a medical professional first 
indicates that some of the Veteran's symptoms are due to 
strictly psychiatric problems, and not to substance abuse, as 
the Veteran had been in prison presumably without illicit 
drugs since 2008.  Consequently, since the increased symptoms 
are not related to PTSD until June 9, 2009, the disability 
due to PTSD does not warrant a higher rating of 30 percent 
until this date.  This is laid out in greater detail below. 

Looking to the medical records on file, the Board notes that 
the Veteran has had a long and documented history of 
treatment for substance abuse prior to the effective date of 
service connection for PTSD, and prior to the Veteran's 
period of service form 1987 to 1991.  The Veteran's parents 
had a pattern of substance abuse, and records indicate that 
the Veteran stated he abused drugs with his mother.  

The report of an August 1996 psychiatric treatment record 
from the West LA VA Medical Center (VAMC), noted the 
following:  the veteran was first hospitalized at a private 
hospital for substance abuse in 1984 and 1985; his second 
substance abuse hospitalization was at Brentwood in 1992; his 
third period of hospitalization for substance abuse was at 
Brotman, following an overdose three weeks ago (July 1996).  

Records in the claims file document a long trail of medical 
and legal problems related to substance abuse.  Over the 
years there is evident a pattern of substance abuse, arrest, 
rehab treatment, and relapse.  Interwoven in this pattern is 
a history of treatment for psychiatric symptoms including 
depression, psychotic hallucination, and attempted suicide.  
Treatment for these psychiatric problems is associated with 
treatment for substance abuse. For example, the report of a 
December 1996 VAMC records shows that the Veteran slit his 
wrist on cocaine and heroine in a motel room in November 
1996.  Diagnoses at that time included polysubstance abuse, 
depression, possible schizoaffective disorder, cocaine 
induced mood disorder with psychotic features, and antisocial 
personality disorder.  In a January 1997 addendum, the 
examining doctor noted the following:  "it appears as if his 
'psychosis' and thoughts and acts of suicide are related to 
the use of cocaine; the way to control this is not to use 
cocaine."  

Private and VA treatment records dated from May 2001 to July 
2003 show that the Veteran was treated for disorders 
including PTSD.  

A December 2001 emergency room report from Henry Mayo Newhall 
Memorial noted that the Veteran was brought into the 
emergency room by paramedics and the sheriff department with 
extreme agitation and bizarre behavior.  The Veteran reported 
that he had smoked a large amount of crack cocaine that 
morning and that he felt like he had been electrocuted.  The 
diagnoses were cocaine intoxication with history of abuse and 
status post possible seizure.  

A January 2002 VA treatment entry indicated that the Veteran 
was seen for a psychiatric evaluation.  It was noted that the 
Veteran approached the interview with some defiance and 
tendency to present himself with selective information 
designed to impress.  The Veteran reported that he and his 
wife had a paralegal business and that his wife overdosed on 
cocaine.  He stated that before she died, his children, ages 
two and three, were removed from his home because of neglect 
and were currently under county jurisdiction.  It was noted 
that the Veteran was hospitalized three times at a VA 
facility in 1996, and once in 1997, with various diagnoses 
ranging from drug depressive syndrome, drug mental disorder, 
cocaine dependence, and anti-social and borderline 
personality disorders.  The Veteran also reported that he 
slit his left wrist in 1996.  The examiner indicated that 
there was a note in 1997 that the Veteran had four recent 
suicide attempts.  The examiner reported that the Veteran was 
defiant, somewhat belligerent, manipulative, and an 
unreliable historian.  The examiner stated that the Veteran 
was oriented times four and that no formal thought disorder 
was evident.  The examiner related that the Veteran's mood 
was mildly depressed and that his affect was labile. It was 
noted that the Veteran's insight and judgment were poor.  The 
examiner remarked that the Veteran's speech and language 
parameters were within normal limits.  No formal thought 
disorder was evident.  The Axis I. diagnosis was cocaine 
dependence and polysubstance abuse/dependence the Axis II 
diagnosis was borderline personality disorder.  The examiner 
assigned the Veteran a Global Assessment of Functioning (GAF) 
scale score of 50.    

A March 2002 VA treatment entry noted that the Veteran was 
homeless with a history of substance abuse.  It was noted 
that the Veteran had been living in the New Direction 
facility for the past three months.  The assessment was 
anxiety/depression/PTSD.  

The Veteran submitted a claim for service connection for PTSD 
in April 2002.  The Veteran failed to report for a VA 
examination in December 2002.  Despite the Veteran's failure 
to report for VA examination, his long history of substance 
abuse, and the lack of a formal diagnosis of PTSD in 
accordance with 38 C.F.R. § 4.125(a), the RO, in a January 
2003 decision, awarded service connection for PTSD (with a 10 
percent rating), based on the Veteran's psychiatric treatment 
and documented inservice combat experience.  The RO decision 
failed to make any mention of the Veteran's long and 
substantial problems with substance abuse. 

The Veteran appealed for a higher rating.  In December 2006, 
the Board remanded the matter requesting that that the 
Veteran be afforded another examination.  The Veteran failed 
to report for examination scheduled in February 2007.  The 
Board again remanded this matter in August 2007, finding that 
there was some confusion in the Veteran's address and that he 
should be afforded one more opportunity to have an 
examination.  Records tracking VA attempts to schedule the 
Veteran for an examination show that the Veteran was 
convicted of a felony and incarcerated from August [redacted], 2006 to 
January [redacted], 2008, and that he was incarcerated again on July 
[redacted], 2007 with an expected release date in October 2010.  

On June 9, 2009 (not July 9, 2009, as reported on the July 
2009 rating decision) VA afforded the Veteran a psychiatric.  
The examiner indicated that the Veteran's records noted a 
history of significant cocaine use beginning in 1992 with 
treatment for substance abuse and PTSD.  The examiner 
reported that the Veteran's records also showed that the 
Veteran's wife died in 2001 due to a cocaine overdose and 
that his children have been placed in foster care.  The 
examiner discussed the Veteran's medical history in detail.  
The examiner noted that the veteran had a relapse to cocaine 
use in February 2008, while on parole.

The examiner reported that the Veteran's symptoms were 
present during the past year and that he had not received 
current treatment for his mental disorder.  The Veteran 
indicated that his usual mood was not very good and stated 
that he was pretty hard on himself at times.  He reported 
that he did a lot of reflecting.  The Veteran stated that 
with sustained abstinence from drugs his periods of 
depression were not as severe or as lengthy in the past.  He 
related that his periods of depression usually would last for 
a day at that point.  He noted that he would get anxiety and 
that it tended to be related to specific stimuli such as 
having his blood pressure taken.  The Veteran remarked that 
certain television programs reminded him of his traumas and 
intrusive memories.  It was noted that the Veteran denied 
current suicidal ideation.  The Veteran reported that he had 
been arrested in 2005 for robbery as well as for drug 
possession and resisting arrest.  He stated that he was 
arrested in 2008 for domestic violence.  The Veteran 
indicated that he had been incarcerated since 2005 other than 
for about a sixty day period.  He related that he currently 
had another sixteen months to serve on his sentence and that 
he was currently incarcerated at a California correctional 
facility.  

The Veteran reported that his wife died due to a cocaine 
overdose in 2001 and that he had been in one relationship 
since that time for a couple of years.  He stated that he was 
currently incarcerated for domestic abuse of that woman.  He 
indicated that his nine year old son, who is autistic, and 
his eleven year old daughter had been in foster care since 
December 2004.  The Veteran noted that he was in weekly 
contact with his children via mail and that he was hoping to 
regain custody following his prison release.  He reported 
that he isolated himself in prison, that he tried to keep his 
distance, and that he had not had any friends since 1992 or 
1993.  He stated that he was more socially isolated following 
his discharge from the military.  The Veteran remarked that 
he never easily developed leisure activities due to childhood 
family issues and drug use after the military.  He reported 
that while incarcerated, he would exercise, read, and watch 
television.  He noted that he had a prison work assignment on 
a clean-up crew.  

The examiner reported that the Veteran had a history of 
multiple suicide attempts by both overdosing and cutting his 
wrists since the age of eighteen with the last occurring in 
December 2004 following the removal of children from his home 
into foster care.  The Veteran reported that he had a history 
from childhood of limited social relationships and that since 
his military discharge, he had been socially isolated with no 
friends since 1992 or 1993.  He stated that he distanced 
himself from others in the prison yard for his self-
protection.  It was noted the Veteran did not have 
problematic effects from alcohol use.  

The Veteran reported that his usual occupation was that of a 
paralegal.  It was noted that he was not currently employed, 
that he was not retired, and that he had not been employed 
for two to five years.  The Veteran indicated that he and his 
wife ran a paralegal business until her death in 2001.  He 
stated that he subsequently worked in that field until 2002 
and then began collecting Social Security survivor benefits, 
which he used to raise his children.  He indicated that he 
briefly worked for Trader Joe's and for a courier company for 
about a year in 2003 to 2004.  It was noted that the Veteran 
had been in treatment programs or incarcerated for most of 
the time since ending that those jobs and that his work 
assignment was on a night cleanup crew in the prison.  The 
Veteran contended that his unemployment was due to his mental 
disorder's effects.  He stated that his substance abuse and 
difficulty getting along with and being around others had 
compromised his ability to work.  He remarked that he was 
able to maintain his courier job due to the independent 
nature of the work and the minimal need to interact with 
others.  

The examiner reported that the Veteran was clean, neatly 
groomed, and appropriately dressed.  It was noted that the 
Veteran was dressed in the standard prison clothing and that 
he questioned a prison staff member who wrote notes in his 
medical record during the interview about the content and use 
of the information.  The examiner stated that the Veteran's 
affect was constricted and that his mood was dysphoric.  The 
examiner related that the Veteran's attention was intact and 
that he completed series 7 tasks without error and was able 
to spell the word "world" forward and backward.  The 
examiner indicated that the Veteran's orientation was intact 
to person, time, and place.  The examiner reported that the 
Veteran's thought process and thought content were 
unremarkable and that he had no delusions.  As to his 
judgment, the examiner remarked that the Veteran understood 
the outcome of his behavior.  As to the Veteran's insight, 
the examiner stated that the Veteran understood that he had a 
problem.  It was noted that the Veteran did have sleep 
impairment.  The Veteran reported that he often had sleep 
onset problems due to rumination as well as sleep maintenance 
problems.  He indicated that he would awake with noises and 
that he generally would awaken after about two hours.  He 
noted that after reading or listening to the radio, he could 
usually return to sleep.  The Veteran reported that if he had 
a nightmare he was unable to return to sleep and that he was 
generally the last person to go to bed and the first to 
awaken due to hypervigilence.  

The examiner reported that the Veteran did not have any 
hallucinations or inappropriate behavior and that he 
interpreted proverbs correctly.  The examiner stated that the 
Veteran did not have panic attacks, obsessional/ritualistic 
behavior, homicidal thoughts, or suicidal thoughts.  The 
examiner remarked that the Veteran's impulse control was 
fair.  It was noted that the Veteran reported that his 
incarceration, death of his wife, and separation from his 
children, all contributed to his depressive feelings.  He 
stated, however, that he was not as depressed as he was 
previously when he was using cocaine extensively.  The 
examiner reported that the Veteran was able to maintain 
minimum personal hygiene and that there was no problem with 
his activities of daily living.  The examiner indicated that 
the Veteran reported incidents of anxiety one to two times 
per week which were associated with specific stimuli.  The 
examiner stated, however, that such incidents did not appear 
to meet the criteria for panic attacks.  The examiner 
reported that the Veteran's recent, immediate, and remote 
memory was all normal.  

As to PTSD symptoms, the examiner indicated that the 
Veteran's PTSD symptoms had been chronic.  The examiner 
reported that the Veteran noted intrusive thoughts of his 
combat trauma all the time throughout the day.  The examiner 
stated that the Veteran reported some specific stimuli for 
his memories including sounds that reminded him of gunfire, 
the smell of diesel fuel, the sound of helicopters, and 
crowded places.  The Veteran remarked that he had nightmares 
two to three times a week and that he would awaken punching 
or with his heart racing.  He indicated that he had a history 
of chocking his wife during nightmares as well as punching 
out windows of his home.  He stated that his only flashbacks 
had occurred upon awakening on occasion.  The Veteran 
indicated that other than movies containing explicit combat 
scenes, he did not otherwise generally avoid combat 
reminders.  In fact, the Veteran reported that he kind of 
welcomed combat reminders because that was where he was 
comfortable.  He stated that he did avoid talking about his 
combat experiences with others.  It was noted that the 
Veteran denied significant memory loss for combat experiences 
other than the names of the some of the places where he was 
in Kuwait.  

The examiner indicated that the Veteran denied a loss of 
interest in activities since he never really developed any 
leisure activities since childhood.  The examiner noted that 
the Veteran did report increased feelings of detachment and 
estrangement from others since the military, with the 
exception of his wife and children.  It was noted that the 
Veteran described a restrictive range of affect, with 
difficulty expressing emotion, including with his wife.  The 
examiner reported that the Veteran reported sporadic sleep 
(as noted above) and that he described a variety of 
hypervigilent behaviors.  The Veteran indicated that when he 
was out in public, he would "recon" the whole place.  The 
Veteran also reported that he had an exaggerated startle 
response.  He stated that he would scan his environment with 
loud or unexpected noises in order to evaluate the threat 
level.  The examiner indicated that the Veteran denied any 
periods of complete remission of his symptoms since the 
military.  The examiner stated that the Veteran reported that 
he had been more avoidant of people since the military and 
that he preferred to work alone.  It was noted that the 
Veteran attributed his cocaine use to his attempts to avoid 
thinking about his combat experience.  The examiner indicated 
that the Veteran had no reported history of difficulty 
managing his finances and that his present financial 
management was not an issue due to his incarceration.  

The diagnoses were PTSD, chronic; depressive disorder, not 
otherwise specified; and cocaine dependence in remission.  
The examiner stated that the Veteran exhibited PTSD symptoms 
of re-experiencing, avoidance/numbing, and increased arousal.  
The examiner indicated that the Veteran's depression appeared 
to be related to multiple factors including his PTSD, his 
incarceration, the death of his wife, and the removal of his 
children to foster care.  It was noted that the Veteran's 
cocaine dependence resulted in a history of overdoses and 
psychotic symptoms and that it contributed to his depression.  
The examiner stated that due to the Veteran's extended period 
of incarceration, his cocaine dependence was not contributing 
to his psychiatric symptoms.  The examiner assigned a GAF 
score of 50.  The examiner commented that the Veteran had 
moderate impairment in occupational functioning and serious 
impairment in social functioning due to his PTSD.  

The examiner remarked that since the military, the Veteran 
had difficulty being around others, particularly groups of 
people, which had an effect on his occupational functioning.  
The examiner noted that while the Veteran was working as a 
paralegal, he was able to work with others generally on an 
individual basis, which helped manage his anxiety and social 
discomfort.  It was noted that, similarly, in the Veteran's 
courier job, he only had limited contact with others while 
making deliveries.  The examiner stated that in both jobs, 
the Veteran had little supervision and no close supervision, 
which helped avoid confrontations with supervisors.  It was 
noted that the job with Trader Joe's only lasted a short 
period of time due to the Veteran's discomfort with social 
interactions.  The examiner commented that the Veteran's PTSD 
caused difficulty in his intimate relationships due to his 
difficulty with trust and emotional closeness.  The examiner 
stated that the Veteran's irritability and anger caused his 
most recent incarceration due to a physical altercation with 
his girlfriend.  The examiner related that the Veteran had no 
close friends since one to two years after the military due 
to his increase in social avoidance.  The examiner remarked 
that the Veteran's problems had been related to both his 
cocaine dependence as well as his PTSD symptoms, including 
his anger which led to his current incarceration due to 
domestic violence.  The examiner commented that the Veteran 
was likely to be successful only at employment which 
minimized his social contact with others.  The examiner noted 
that the Veteran was capable of maintaining employment for a 
number of years in spite of his cocaine use until after the 
death of his wife, which appeared to have exacerbated his 
symptoms.  

The examiner indicated that due to the Veteran's chronic use 
of cocaine and limited periods of abstinence even while 
receiving psychiatric medications, it was difficult to 
determine the potential effectiveness of psychiatric 
treatment in the absence of substance use.  It was noted that 
the Veteran reported that his depression had improved with 
his extended abstinence from cocaine, but that the prison 
environment continued to exacerbate some of his PTSD 
symptoms, including hypervigilence and disturbed sleep.  The 
examiner commented that, therefore, the prognosis for 
significant improvement in the Veteran's psychiatric symptoms 
with extended treatment was questionable at that time.  The 
examiner reported that the Veteran did not have total 
occupational or social impairment due to his PTSD signs and 
symptoms.  The examiner reported that such PTSD signs and 
symptoms did result in deficiencies in the Veteran's family 
relations, work, and mood.  

Based on the findings of the June 9, 2009 examination, the RO 
awarded an increased rating for PTSD to 30 percent, effective 
from July 9, 2009 (the date the RO incorrectly identified as 
the date of the VA examination).  

The Veteran continued his appeal, and now the Board must 
ascertain whether a higher rating is warranted at any point 
since the effective date of service connection, April 9, 
2002.   

First and foremost, the Board finds that the increased 30 
percent rating should correctly be made effective from June 
9, 2009, and not July 9, 2009.  The VA examination that 
formed the basis for this increased rating was performed on 
the June date and not the July date.  As such, the Veteran 
should be awarded the increased rating to 30 percent one 
month earlier.  To this extent, and this extent alone, the 
veteran's claim is granted. 

Second, looking at the medical evidence of record from the 
effective date of service connection in April 2002 until June 
8, 2009 (the day before the June 9, 2009 examination), the 
Board finds that the Veteran's substance abuse problems were 
the chiefly disabling factor in his life.  The crux of the 
matter is the fact that the medical evidence of record does 
not show the Veteran's PTSD symptoms prior to June 9, 2009, 
were the cause of symptoms amounting to any more than a 10 
percent rating, which was in force during that period.  
Specifically, no medical evidence during that period has 
indicated that the Veteran's PTSD disability caused any 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversion normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

The records provide a long and sad history of events largely 
related to substance abuse.  The Veteran and his wife had a 
paralegal business and that his wife died from an overdose of 
cocaine.  The Veteran's children were removed from his home 
and were placed in foster care.  The Veteran worked as a 
paralegal until 2002 and for a short period of time in 2003 
to 2004 at Trader Joe's and at a courier company.  The 
Veteran had been hospitalized three times at a VA facility in 
1996, and once in 1997, with various diagnoses ranging from 
drug depressive syndrome, drug mental disorder, cocaine 
dependence, and anti-social personality disorder.  While a 
January 2002 VA treatment entry related a GAF score of 50, 
suggesting serious symptoms (e.g. suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g. no friends, unable to keep a job), the Board notes that 
all factors in this inability to function were related almost 
entirely to substance abuse and not to PTSD.  In fact, the 
diagnoses at that time were cocaine dependence, polysubstance 
abuse/dependence, and borderline personality disorder.  A 
diagnosis of PTSD was not even rendered at that time.  

The Board observes that the evidence as a whole demonstrates 
that the Veteran's PTSD was no more than 10 percent disabling 
for the period from April 9, 2002 to June 8, 2009.  The Board 
cannot conclude based on the psychiatric symptomatology that 
his PTSD alone was productive of occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversion normal), due to 
various symptoms, as required for a 30 percent schedular 
rating for the period from April l9, 2002 to June 8, 2009.  
The Veteran has not been shown to have such symptoms as 
suspiciousness, panic attacks (weekly or less often), mild 
memory loss (such as forgetting names, directions, recent 
events), due to his PTSD alone as are required for a 30 
percent rating schedular rating for that period.  

As this is an initial rating case, consideration has been 
given to "staged ratings" (different percentage ratings for 
different periods of time, since the effective date of 
service connection, based on the facts found).  Fenderson v. 
West, 12 Vet. App. 119 (1999).  Staged ratings, however, are 
not indicated for the period from April 9, 2002 to June 8, 
2009, as the Board finds that the severity of the Veteran's 
PTSD symptoms has been at a continuously level for that 
period.  

In short, a rating in excess of 10 percent for PTSD 
disability is not warranted for the period from the effective 
date of service connection, April 9, 2002 until June 8, 2009.  

As to the period since June 9, 2009, the medical evidence of 
record does not show that the Veteran's disability due to 
PTSD warrants a rating in excess of 30 percent.  

To warrant a 30 percent rating, the evidence must show that 
the PTSD symptoms approximate this level of disability:  
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversion normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

While a reasonable argument can be made that the findings on 
the June 2009 examination report show that the Veteran's PTSD 
presents with a disability picture that warrants this 30 
percent rating (as he has occupational and social impairment 
due to such symptoms as: depressed mood, anxiety, 
suspiciousness), it is also noteworthy that the Veteran does 
not have two key symptoms associated with the disability 
picture warranting a 30 percent rating - panic attacks and 
memory loss.  Furthermore, a strong argument can also be made 
that to the extent the Veteran has any of these symptoms 
noted in the criteria for a 30 percent rating, such symptoms 
are actually due to problems other than PTSD - including 
substance abuse (with recent relapse to cocaine in February 
2008), or depression from the loss of his wife and children.       

Without disturbing the award of the increased rating to 30 
percent, the Board does not find that disability due to the 
Veteran's PTSD is so severe as to approach the criteria for 
an even higher, 50 percent, rating. 

To warrant a 50 percent rating, disability due to PTSD (and 
not to other causes) would have to result in occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships

While the Veteran was assigned a GAF scale score of 50, (in 
part due to causes other than PTSD), the medical evidence of 
record simply does not show that he has many of the symptoms 
identified in the criteria for a 50 percent rating.  The 
Veteran's disability picture, regardless of its source, does 
not include any of the following: circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); or impaired abstract thinking.   

To the extend that he does have impaired judgment, the June 
2009 examiner indicated that the Veteran had fair impulse 
control and that he understands the outcome of his behavior.  
Additionally, the VA examiner has also indicated that much of 
the Veteran's disability picture is due to other causes.  
With regard to motivation and mood, the examiner specifically 
reported that the Veteran himself indicated that his 
incarceration, death of his wife and separation from his 
children contribute to his depressive feelings, but that he 
is not as depressed as previously when using cocaine 
extensively.  The examiner also noted that the Veteran's 
"depression appears related to multiple factors including 
his PTSD, incarceration, death of his wife and removal of his 
children to foster care."  The examiner noted that the 
Veteran's cocaine dependence resulted in a history of 
overdoses, psychotic symptoms and contributed to his 
depression, but due to his extended period of incarceration 
his cocaine dependence is currently not contributing to his 
psychiatric symptoms.       

As to the veteran's ability to work, the record shows that 
prior to incarceration (from August 2006 to January 2008, and 
again since July 2008), the Veteran had previously worked as 
a paralegal until 2002 and for a short period of time in 2003 
to 2004 at Trader Joe's and at a courier company.  The 
Veteran is incarcerated due to domestic violence with a 
girlfriend and has a prison work assignment on a clean-up 
crew.  

In the review of the Veteran's history, it was noted that the 
Veteran's wife died from a cocaine overdose in 2001 and his 
children were removed from him and are in foster care.  The 
Veteran also has a history or suicide attempts associated 
with cocaine abuse.  He indicates that he has not had any 
friends since 1992 or 1993 and that he isolates himself in 
prison for self preservation.  The examiner noted that the 
veteran relapsed on cocaine in February 2008, and that the 
Veteran's mood had improved since his incarceration and 
inability to use illicit drugs.  While the Veteran had a 
constricted affect, his attention was intact, he was able to 
do serial 7s, and he could spell a word forward and backward.  
His orientation was intact to person, time, and place, and 
his thought process and thought content were found to be 
unremarkable.  He had no delusions or hallucinations, he 
understood the outcome of his behavior, and he understands 
that he has problems.  Sleep impairment and hypervigilance 
were noted.  

Viewing all the evidence for the period since June 9, 2009, 
the Board finds that there is a reasonable basis for finding 
that disability due to the Veteran's PTSD is productive of a 
30 percent rating, but that it does not approach the severity 
of disability described in the criteria for a 50 percent 
rating.   

As noted above, the medical evidence cited above only 
provides negative evidence against the claim for a rating 
above 30 percent for the period since June 9, 2009.  

As this is an initial rating case, consideration has been 
given to "staged ratings" (different percentage ratings for 
different periods of time, since the effective date of 
service connection, based on the facts found).  Fenderson v. 
West, 12 Vet.App. 119 (1999).  Staged ratings, however, are 
not indicated for the period since June 9, 2009, as the Board 
finds the Veteran's PTSD disability has not varied during 
this period. 

The Board has also considered whether the record raises the 
matter of extraschedular ratings under 38 C.F.R. § 
3.321(b)(1).  The Board notes that the Veteran is currently 
incarcerated.  Although there is evidence that his PTSD has 
affected his employment, the evidence does not reflect that 
the Veteran's PTSD, alone, has caused marked interference 
with employment (i.e., beyond that already contemplated in 
the assigned rating), or that it has necessitated frequent 
periods of hospitalization, such that application of the 
regular schedular standards is rendered impracticable.  Based 
on the foregoing, the Board finds that referral for 
consideration of assignment of extra-schedular ratings is not 
warranted.  38 C.F.R. § 3.3219(b)(1).  

In conclusion, the proper rating for disability due to PTSD 
is 10 percent for the period from April 9, 2002 through June 
8, 2009, and 30 percent from June 9, 2009.  


ORDER

Disability due to PTSD is properly rated 10 percent for the 
period from April 9, 2002 to June 8, 2009, and at 30 percent 
for the period from June 9, 2009; to this extent, and to this 
extent alone, the Veteran's claim for increase is granted 
(from 10 percent to 30 percent for the period from June 9, 
2009 to July 8, 2009), subject to the laws and regulations 
governing the disbursement of monetary benefits.  


REMAND

The remaining issue on appeal is entitlement to service 
connection for bilateral hearing loss.  The Board finds that 
there is a further VA duty to assist the Veteran in 
developing evidence pertinent to his claims.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  

This case was previously remanded by the Board in August 
2007, partly to schedule the Veteran for a VA audiological 
examination to determine the nature and etiology of his 
claimed bilateral hearing loss.  The Board requested that the 
examiner offer an opinion whether it was very likely, as 
likely as not, or highly unlikely, that the Veteran has any 
current bilateral hearing loss related to acoustic trauma in 
service.  

The Board notes that the Veteran was not scheduled for a VA 
audiological examination.  The Board observes, however, that 
the Veteran was afforded a VA psychiatric examination in June 
2009.  There is solely a notation in the record that a PTSD 
examination could be done, but that an audiological 
examination was not possible.  The Board notes that there is 
no explanation in the record why the Veteran could not be 
scheduled for a VA audiological examination  

The Board observes that the Veteran is incarcerated.  The 
United States Court of Appeals for Veterans Claims (Court) 
has recognized that VA's ability to provide assistance to 
incarcerated veterans is limited by the circumstances of the 
veteran's incarceration.  Bolton v. Brown, 8 Vet. App. 185, 
191 (1995) (holding that the Secretary lacked the authority 
to compel the warden of a state prison to release a veteran 
for psychiatric examination).  Nevertheless, VA adjudicators 
must "tailor their assistance to the peculiar circumstances 
of confinement.  [Incarcerated veterans] are entitled to the 
same care and consideration given to their fellow veterans."  
Bolton, 8 Vet. App. at 191, quoting Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  In view of this, the RO should make 
alternative steps to schedule the Veteran for a VA 
examination, and to document whether the alternative steps to 
obtain an examination of the Veteran have been exhausted.  

The Board notes that the December 2007 remand specifically 
requested that the Veteran be afforded a VA audiological 
examination, which was not accomplished.  Thus, 
unfortunately, the case must again be remanded to obtain an 
examination in this matter.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

Prior to the examinations, any outstanding records of 
pertinent treatment should be obtained and added to the 
record.  



Accordingly, the case is REMANDED for the following:  

1.  Ask the Veteran to identify all 
medical providers who have treated him for 
bilateral hearing loss since his 
separation from service.  After receiving 
this information and any necessary 
releases, contact the named medical 
providers and obtain copies of the related 
medical records which are not already in 
the claims folder.  Specifically, VA 
treatment records since July 2003 should 
be obtained.  

2.  Schedule the Veteran for a VA 
audiological examination to determine the 
nature and etiology of his claimed 
bilateral hearing loss.  The claims folder 
must be provided to and reviewed by the 
examiner in conjunction with the 
examination.  The examiner should conduct 
an audiological evaluation, including 
speech recognition testing, to determine 
whether the Veteran currently experiences 
hearing loss.  If current hearing loss is 
identified, the examiner should indicate 
whether it is at least as likely as not 
(50 percent or greater possibility) that 
any current hearing loss was incurred in 
service or is the result of exposure to 
acoustic trauma during the Veteran's 
periods of service.  

If the Veteran is incarcerated at the time 
of the examination, the RO should tailor 
its assistance to the Veteran by either:  
(a) attempting to arrange transportation 
of the Veteran to a VA facility for 
examination; (b) contacting the 
correctional institution where the Veteran 
resides (or current custodian of the 
veteran) and having their personnel 
conduct an examination according to VA 
examination worksheets; or (c) sending a 
VA examiner to the correctional facility 
to conduct the examination.  In the event 
an examination cannot be scheduled, the RO 
should document for the record the steps 
undertaken to obtain examination of the 
Veteran, and explain why no examination is 
possible.  

3.  Thereafter, readjudicate the Veteran's 
claim for entitlement to service 
connection for bilateral hearing loss.  If 
any benefit sought remains denied, issue a 
supplemental statement of the case to the 
Veteran and his representative, and 
provide an opportunity to respond before 
the case is returned to the Board.  

The purposes of this remand are to ensure notice is complete, 
and to assist the appellant with the development of his 
claim.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


